Title: To Alexander Hamilton from Vincent de Vaublanc-Lessart, 6 August 1799
From: Vaublanc, Vincent-Marie-Viénot, comte de
To: Hamilton, Alexander


          
            Général
            Wilmington, Delaware August 6, 1799
          
          ayant Souvent entendu parler à mon Ami Mr. MacKinnon du desir que vous aviez d’obliger, quand Les occasions, Sans blesser vos devoirs, s’en présentoient; n’ayant pas Cependant l’honneur d’être assez Connu de vous, pour avoir osé prendre sur moy de vous former aucune demande Lorsque j’étois à Newyorck, je m’enhardis d’avantage dans ce moment ci et me rassure même daprés vos bontés Connus pour tous les malheureux, Surtout Ceux qui ne le sont que par leur attachement à leur devoirs. J’ose donc vous Prier Général de vouloir bien vous intéresser et faire Placer un Malheureux et antien officier francais né à St. Domingue, qui y a Ses propriétés, qui a toujours Servi Le Roy de France dès son bas âge Soit dans l’infanterie Soit dans La Cavalerie, qui depuis La révolution a servi également dans l’armée des Princes Frères du Roy, sous les ordres du Roy de Pruce, et depuis à passé en Angleterre au Commencement de 1793 ou, peux de temps aprés j’ai été Commissioné et Bréveté officier des Husards Britanniques de St. Domingue Par Sa Majesté Le Roy George.
          Le dit Corps a eté réformé et mis à la demie Paye. la qu’elle demie Paye j’ai abandonné pour Venir Sous les ordres du Général Nesbit prendre du service à St. domingue, Ce général étant Mort à Madére, Le Général Maitland à qui je m’adressai en arrivant dans La Colonie en juin 1798 me Commissiona Major du 2e. Régiment des Chasseurs Légers; poste dont je n’ai pu jouir que deux Mois et demi, puisque en Aoust aprés on évacua La Grande Ançe, et aprés Le Môle. Les officiers attaché à L’armée anglaise jouïrent de leur licenciement  et moy, Comme field officer j’avois droits à plus que Ce licenciement, puisque les ordonnances Anglaises accordent ordinairement Le off reckonings & Cloathing pour Les officiers supérieurs des Régiments &c. Ce dont j’ai été frustré; Le général Maitland ignoroit que je venois de Sacrifier  ma demie paye qui m’avoit assuré au Moins l’existance honorable pendant toutte La Guerre, et qui ne pouvant plus être reclamé, et mon Licenciement achevé à La Jamaïque, m’ote toutte espéçe de Moyens d’existance, quoique j’aurois pu encore être emploié utilement n’ayant que 43 ans évolus. J’ose donc Général Compter sur vos bontés, en vous priant de prendre Les informations que vous jugerez Nécessaires sur mon Compte, et m’obligeant à vous montrer La Commission de Sa Majesté Le Roy George, ainsi que Celle du Général Maitland.
          j’espére de vos bontés que vous voudrez bien faire attention à ma demande et me Croire Capable Soit par ma bonne Volonté, et mon Zéle de Servir Les Etat unis de l’amérique avec le même honneur que j’ai toujours Servi, Surtout Sous vous Général qui vous étes acquis tant de gloire et de Reconnoissance en Servant votre Patrie.
          J’ai l’honneur d’être avec un profond Respect Général Votre tres humble Et obeist Serviteur
          
            Js. Vincent De Vaublanc-Lessart
          
          
            Wilmington, Delawarre. Le 6 aoust 1799.
          
        